     Case 1:18-cv-00014-DAD-SAB Document 67 Filed 10/29/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    LENIN GARCIA,                                       No. 1:18-cv-00014-DAD-SAB (PC)
11                        Plaintiff,
12            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DISMISSING
13    E. MORENO, et al.,                                  ACTION WITHOUT PREJUDICE FOR
                                                          FAILURE TO EXHAUST
14                        Defendants.                     ADMINISTRATIVE REMEDIES
15                                                        (Doc. No. 53)
16

17

18           Plaintiff Lenin Garcia is a state prisoner appearing pro se in this civil rights action brought

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This action currently proceeds on

21   plaintiff’s claims for failure to protect, excessive use of force, retaliation, and failure to

22   decontaminate his cell brought against various defendants (collectively, defendants), each of

23   whom is alleged to have been a correctional officer at the relevant time at California State Prison,

24   Corcoran (“Corcoran”). (Doc. Nos. 1 at 2–3; 11 at 1; 53 at 1.)

25           On August 6, 2018, defendants filed a motion for summary judgment. (Doc. No. 32.)

26   Therein, defendants argued that plaintiff failed to exhaust his administrative remedies prior to

27   filing suit with respect to the claims he is asserting in this action. (Id.) The assigned magistrate

28   judge issued findings and recommendations on November 1, 2018, recommending that
                                                          1
     Case 1:18-cv-00014-DAD-SAB Document 67 Filed 10/29/20 Page 2 of 6


 1   defendants’ motion for summary judgment be denied without prejudice. (Doc. No. 39.) Those

 2   findings and recommendations noted that

 3                  [w]hether due to some inadvertent loss of the grievance form, or for
                    some other reason, Plaintiff contends that his grievance was not acted
 4                  upon by prison officials, and he was thereby prevented from fully
                    exhausting the grievance. Thus, at this juncture, the determination
 5                  of whether Plaintiff properly submitted a November 11, 2016 appeal
                    turns on the relative credibility of the parties which cannot be
 6                  determined by way of motion for summary judgment. Based on the
                    evidence submitted by Plaintiff there is a genuine issue of material
 7                  fact as to whether the circumstances rendered the administrative
                    remedies effectively unavailable to him.
 8

 9   (Id. at 12.) On April 4, 2019, the undersigned adopted the November 1, 2018 findings and

10   recommendations, denied defendants’ motion for summary judgment, and granted defendants’

11   motion for an evidentiary hearing related to plaintiff’s exhaustion of the claims he is asserting in

12   this action pursuant to Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014). (Doc. No. 46.)

13           On May 15, 2019, the Albino evidentiary hearing was held before the magistrate judge.

14   (Doc. No. 52.) Plaintiff Garcia appeared at the hearing pro se. (Id.) Some of plaintiff’s exhibits

15   were admitted into evidence. (Id.) Other than his own, plaintiff did not present any other

16   testimony at the hearing. (Id.) Defendants presented testimony from various witnesses who

17   either are or were Corcoran staff member, some of whom work or worked for the Office of

18   Appeals at Corcoran. (Id.; see also Doc. No. 53 at 7–10.)

19           Based on the evidence presented at the Albino hearing, the magistrate judge concluded

20   that plaintiff did not exhaust his administrative remedies prior to filing suit as is required. (Doc.
21   No. 53.) Accordingly, on January 29, 2020, the magistrate judge issued the pending findings and

22   recommendations, recommending dismissal of this action due to plaintiff’s failure to exhaust his

23   administrative remedies with respect to his claims. (Id.) After requesting and receiving an

24   extension of time to do so (Doc. Nos. 55, 57), plaintiff filed his objections to the pending findings

25   and recommendations on March 16, 2020. (Doc. No. 58.) After requesting and receiving an

26   extension of time to file a response to plaintiff’s objections (Doc. Nos. 61, 62), defendants filed
27   their response on April 29, 2020. (Doc. No. 63.)

28   /////
                                                        2
     Case 1:18-cv-00014-DAD-SAB Document 67 Filed 10/29/20 Page 3 of 6


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the transcript of the Albino hearing, each of the exhibits that was admitted into

 4   evidence at that hearing, and plaintiff’s unauthorized sur-reply,1 the undersigned concludes that

 5   the magistrate judge’s recommendation that this action be dismissed without prejudice due to

 6   plaintiff’s failure to exhaust his administrative remedies to be supported by the record.2

 7          Plaintiff asserts three objections to the pending findings and recommendations. First, he

 8   argues that he was prejudiced by the magistrate judge’s denial of his request to introduce certain

 9   exhibits into evidence at the Albino hearing. (Doc. No. 58 at 1.) Second, he contends that he was

10   prejudiced by the magistrate judge’s denial of his request for a free copy of a transcript of the

11   evidentiary hearing. (Id.) Finally, he argues that the evidence presented at the Albino hearing, as

12   well as evidence he unsuccessfully attempted to present, establishes that Corcoran staff prevented

13   him from exhausting his administrative remedies. (Id. at 4–26.)

14          The court finds that the magistrate judge properly excluded from evidence various letters

15   plaintiff sent and received as well as the declarations of other inmates at Corcoran because most

16   of the excluded exhibits contained hearsay statements from non-testifying declarants, while others

17   violated the best evidence rule or were not relevant to resolution of the issue now before the

18   1
       On May 8, 2020, plaintiff filed an unauthorized sur-reply to defendants’ response to his
19   objections. (Doc. No. 64.) On May 14, 2020, defendants moved to strike that unauthorized sur-
     reply. (Doc. No. 65.) The court will deny defendants’ motion to strike. In light of the Ninth
20   Circuit’s liberal standards for review of pro se filings, the court has considered plaintiff Garcia’s
     unauthorized sur-reply. See Edwards v. Nat'l Milk Producers Fed’n, No. 11-cv-04766-JSW,
21   2017 WL 4581926, at *5 (N.D. Cal. Sept. 13, 2017).
22   2
       The undersigned does not adopt the finding that the evidence presented at the evidentiary
23   hearing failed to establish that plaintiff submitted an inmate grievance on November 8 or 11,
     2016. (See Doc. No. 53 at 11.) The undersigned has reviewed the evidentiary record and finds
24   that plaintiff did file inmate appeals on both November 7 and 8, 2016, that those inmate appeals
     appear to relate to the claims plaintiff is asserting in this action and that those inmate appeals
25   were rejected by prison officials. (See Exs. K, F.) Nevertheless, the undersigned agrees with the
26   magistrate judge that the evidence presented at the Albino hearing establishes that plaintiff failed
     to exhaust his administrative remedies with respect to the claims he is asserting in this action.
27   Accordingly, the court will adopt the magistrate judge’s recommendation that this action be
     dismissed without prejudice due to plaintiff’s failure to exhaust his administrative remedies prior
28   to filing suit.
                                                          3
     Case 1:18-cv-00014-DAD-SAB Document 67 Filed 10/29/20 Page 4 of 6


 1   court. (See Doc. No. 60 at 11–12, 16, 19–20, 23–24, 32–35, 106–08, 174–75, 188–91, 200, 205–

 2   06); see also Fed. R. Evid. 801 (defining “hearsay” as a statement that “the declarant does not

 3   make while testifying at the . . . hearing” and one that “a party offers in evidence to prove the

 4   truth of the matter asserted in the statement”); Fed. R. Evid. 1002 (Best Evidence Rule); Fed. R.

 5   Evid. 401 (Test for Relevant Evidence). Moreover, the court notes that the April 23, 2019 order

 6   setting the evidentiary hearing informed plaintiff of his right to present witnesses, including

 7   incarcerated witnesses, as well as the procedure by which he was to obtain the attendance of

 8   incarcerated witnesses at that hearing, and plaintiff was further informed of his obligation to be

 9   prepared to submit exhibits in proper form at the hearing. (Doc. No. 47.) Plaintiff, however, did

10   not move for the attendance of any incarcerated witness, nor did he present any persuasive

11   argument at the evidentiary hearing as to why any of the exhibits that were excluded from

12   evidence on hearsay grounds should have been admitted. Accordingly, plaintiff’s objection that

13   he was prejudiced by the magistrate judge’s evidentiary rulings is without merit.

14          Next, the court finds that the magistrate judge’s denial of plaintiff’s request for a free copy

15   of the evidentiary hearing transcript did not prejudice plaintiff. As an initial matter, the court

16   notes that this “objection” does not dispute the magistrate judge’s finding that the evidence failed

17   to support plaintiff’s claim that he has exhausted his administrative remedies. Setting that aside,

18   the magistrate judge correctly found that plaintiff was not entitled to a free hearing transcript.

19   (See Doc. No. 57.) Plaintiff is not proceeding in forma pauperis in this action and has not cited

20   any authority in support of his position that he is entitled to such a transcript on demand in this
21   civil action in any event.

22          Finally, with respect to plaintiff’s primary objection—that the evidence in this case

23   establishes that Corcoran prison officials prevented him from exhausting his administrative

24   remedies—the court finds that plaintiff merely disagrees with the magistrate judge’s findings and

25   does not meaningfully dispute them. Plaintiff continues to contend, as he did prior to and during

26   the evidentiary hearing, that he never received any of the correspondences from the appeals’
27   office regarding the inmate appeals he filed in November 2016 and December 2016 relevant to

28   this action. (See generally Doc. Nos. 33, 58, 60.) However, plaintiff’s version of events is belied
                                                         4
     Case 1:18-cv-00014-DAD-SAB Document 67 Filed 10/29/20 Page 5 of 6


 1   by the evidence presented at the Albino hearing, which the magistrate judge accurately

 2   summarized in the pending findings and recommendations. (See Doc. No. 53 at 6–10; see also

 3   Doc. No. 60 at 92, 109, 173; Exs. K, F, N, P, J.) Other than expressing his own theories about

 4   what he believes may have happened with his inmate appeals, plaintiff has offered no evidence or

 5   corroboration for his claim that he never received the responses to his inmate appeals or that his

 6   inmate appeals were never processed, despite the magistrate judge having held an Albino hearing

 7   and provided plaintiff ample opportunity to prepare for and present evidence at that evidentiary

 8   hearing.3 See Jackson v. Baca, No. 12-cv-10393-JLS-JEM, 2018 WL 1916307, at *6 (C.D. Cal.

 9   Feb. 13, 2018), (“‘[V]ague assertion[s]’ that prison officials did not process an inmate’s appeals,

10   or ‘stopp[ed] them from being processed,’ are insufficient to create a genuine factual dispute

11   regarding the availability of a remedy.”), report and recommendation adopted, No. 12-cv-10393-

12   JLS-JEM, 2018 WL 1918497 (C.D. Cal. Apr. 18, 2018). The court therefore does not find

13   plaintiff’s many disagreements with the pending findings and recommendations to be persuasive

14   objections thereto.

15   /////

16
     3
        Even assuming for argument’s sake that plaintiff did not receive any of the responses to the
17   inmate appeals he filed in November and December of 2016 as he contends, plaintiff’s own
     exhibit demonstrates that he was aware, prior to his filing of this action in December of 2017, that
18
     he had failed to fully exhaust his administrative remedies with respect to the claims he is asserting
19   here. Plaintiff’s Exhibit 8, admitted into evidence at the Albino hearing, includes yet another
     response to an inmate appeal plaintiff filed on February 12, 2017, Log Number CSPC-2-17-
20   00759. (Ex. 8.) In that inmate appeal, plaintiff had complained that the appeals coordinators
     were not processing his inmate appeals, including the inmate appeals that relate to his claims
21   presented in this action. (Id.) The appeals coordinator responded by letter dated February 15,
22   2017, informing plaintiff that his February 12, 2017 inmate appeal was cancelled because he is
     “not allowed to appeal the processing of an appeal only it’s [sic] cancellation.” (Id.) Thus, even
23   if the court accepts plaintiff’s claim that he did not receive any of the responses related to the
     inmate appeals he filed in November and December of 2016, he does not dispute that he did
24   receive the February 15, 2017 letter, which he has now moved into evidence. By at least
     February 15, 2017, plaintiff was therefore on notice that his inmate appeals had been or were
25   being processed. He was therefore obligated to exhaust those inmate appeals that he filed related
26   to his claims in this action through the highest level of administrative appeal. He did not do so,
     but prematurely filed the pending lawsuit instead. See Sansone v. Thomas, No. 1:13-cv-01942-
27   DAD-EPG (PC), 2016 WL 7159285, at *2 (E.D. Cal. Dec. 7, 2016) (“Prisoners are required to
     exhaust the available administrative remedies prior to filing suit.”), report and recommendation
28   adopted, No. 1:13-cv-01942-DAD-EPG, (Doc. No. 89) (E.D. Cal. Feb. 14, 2017).
                                                          5
     Case 1:18-cv-00014-DAD-SAB Document 67 Filed 10/29/20 Page 6 of 6


 1        For the reasons set forth above,

 2        1.     The recommendation issued on January 29, 2020 (Doc. No. 53) is adopted;

 3        2.     Defendants’ motion to strike plaintiff’s unauthorized sur-reply (Doc. No. 65) is

 4               denied;

 5        3.     Based on the evidence presented at the May 15, 2019 Albino evidentiary hearing,

 6               the court finds that plaintiff failed to exhaust his administrative remedies prior to

 7               filing this action as required;

 8        4.     This case is dismissed without prejudice due to plaintiff’s failure to exhaust his

 9               administrative remedies; and

10        5.     The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
       Dated:   October 29, 2020
13                                                   UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     6
